DECISION OF DISMISSAL
This case is before the court on its own motion to dismiss for want of prosecution.
A case management conference was held on November 13, 2007. Plaintiffs were instructed to either withdraw their appeal or submit legal arguments by December 21, 2007.
On January 10, 2008, court staff attempted to contact Plaintiffs at the telephone number provided with their Complaint. The telephone was not answered and no voice mail was available to leave a message.
On January 11, 2008, the court sent a letter stating that if Plaintiffs did not notify the court of their intentions regarding their appeal by January 25, 2008, the case could be dismissed for want of prosecution. There has been no further communication from Plaintiffs. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter be dismissed for want of prosecution.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on February5, 2008. The Court filed and entered this document on February 5,2008. *Page 1